Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160219663) in view of Yamashita (US 20160293115 A1).

Regarding claim 1 Chen teach an electronic device with a display ([0030] fig. 1), the display comprising: 
an array of light-emitting diodes (fig. 1, BL1); and 
at least one driver circuit (0030] FIG. 1 illustrates light-emitting driver 100) coupled to the array of light-emitting diodes (fig. 1, BL1), 
wherein the at least one driver circuit is configured to generate an adaptive  ( [0005] Techniques such as Content Adaptive Brightness Control (CABC) may be used for analyzing an image data for optimizing the display brightness and contrast according to the displayed image. Either a pulse-frequency modulation (PFM) technique or a pulse-width modulation (PWM) technique may be adopted for controlling the display 
wherein the adaptive PWM signal is designed with each pulse of a group having a pulse width W, each pulse width being reduced until reaching a threshold pulse width, and one pulse being removed from the group of pulses (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

Chen does not expressly teach the array includes a plurality of subarrays of the light- emitting diodes.
However, Yamashita teach the array includes a plurality of subarrays of the light- emitting diodes (fig. 2, backlight panel has subarrays such as 211a-211c).

Therefore, it would have obvious to one of the ordinary skilled in the art to combine Chen in light of Yamashits so that it may include the array includes a plurality of subarrays of the light- emitting diodes.
The motivation is to provide a backlight panel and a backlight drive circuit which outputs drive current of the backlights, the duty ratio and the amplitude of which are changeable.

Regarding claim 2 Chen teach wherein a pulse width of each of the other pulses of this group is increased (fig. 13 below, pulse width increases to 85%) by a delta width to compensate for a reduction in energy (fig. 13, energy is reduced to 4.5V) from removing the one pulse.

    PNG
    media_image1.png
    399
    782
    media_image1.png
    Greyscale


Regarding claim 3 Chen teach wherein each pulse of the group of pulses is designed with the same width and the same amplitude (fig. 13, all the pulsed are designed with the same width and the same amplitude in period ta).

Regarding claim 4 Chen teach, wherein the adaptive PWM signal has a frequency equal to or greater than 100 kHz (fig. 13, in period tb PWM signal has a frequency 450KHz).

Regarding claim 5 Chen teach, wherein the at least one driver circuit (FIG. 1 illustrates light-emitting driver 100)  comprises a pulse- width modulation (PWM) generator to receive a clock signal ([0033] FIG. 3 illustrates an internal design of the logic unit L1 shown in FIGS. 1 and 2. The logic unit L1 includes a clock generator T1) and to generate the adaptive PWM signal that is designed for lower brightness levels below a . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 15, 17-19, 22-23, 25 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chen (US 20160219663).

Regarding claim 6 Chen teach, a control circuitry (fig. 1), comprising: 
an array of light emitting diodes (LEDs) having controllable brightness levels ([0007] The logic unit is configured to generate a frequency control signal according to a 
and 
display driver circuitry for driving the array of light emitting diodes (LEDs) ([0030]), 
wherein the display driver circuitry is configured to generate for lower brightness levels below a threshold - 30 -Attorney Docket No. P37477US1 brightness level a PWM signal including at least one of a first modulo PWM signal that modifies a pulse width of one pulse per line of a pulse train (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%)
or 
a second modulo PWM signal that partitions pulses of backlight updates into groups based on consecutive self-refresh cycles of a backlight update for controlling the brightness of the array of the LEDs.


Regarding claim 15 Chen teach, an electronic device ([0030] fig. 1), comprising: 
an array of light-emitting diodes (LEDs) (fig. 1, BL1); and 


Regarding claim 17 Chen teach processing circuitry ([0032] As shown in FIG. 2, the driving unit Dr1 includes a buffer BUF1 and a processing unit Fx) to execute instructions to receive a pulse-width modulated (PWM) code and to modify the code to generate the modified PWM code having the PWM offset functionality (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

Regarding claim 18 Chen teach wherein the processing circuitry is configured to execute instructions to receive a pulse-amplitude modulated (PAM) code and to modify the code to generate a modified PAM code having PAM offset functionality (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

Regarding claim 19 Chen teach an electronic device ([0030] fig. 1), comprising: 
an array of light-emitting diodes (LEDs) (fig. 1, BL1); 
processing circuitry ([0032] As shown in FIG. 2, the driving unit Dr1 includes a buffer BUF1 and a processing unit Fx)  to execute instructions (fig. 12) to receive a pulse-width modulated (PWM) code and to modify the code to generate a modified PWM code 
; and - 32 -Attorney Docket No. P37477US 1 
driver circuitry ( 0030] FIG. 1 illustrates light-emitting driver 100) coupled to the array of LEDs (fig. 1, BL1), wherein the driver circuitry is configured to generate a PWM signal based on the modified PWM code to control the array of the light- emitting diodes with the PWM bias functionality (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

Regarding claim 22 Chen teach an electronic device ([0030] fig. 1), comprising: 
an array of array of light-emitting diodes (LEDs) (fig. 1, BL1); and 
processing circuitry ([0032] As shown in FIG. 2, the driving unit Dr1 includes a buffer BUF1 and a processing unit Fx) to execute an algorithm (fig. 12) to determine a desired brightness level for the array of LEDs, to determine whether the desired brightness level is greater than a threshold brightness level, and to cause a pulse-width modulated (PWM) signal or pulse-amplitude modulated (PAM) signal to be generated based on the whether the desired brightness level is greater than the threshold brightness level (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

Regarding claim 23 Chen teach display driver circuitry coupled to the array of LEDs, the display driver circuitry is configured to generate the pulse-width modulated (PWM) signal for lower brightness levels below the threshold brightness level when the desired 

Regarding claim 25 Chen teach wherein the display driver circuitry is configured to generate the PAM signal when the desired brightness level is above or equal to the threshold brightness level (fig. 12, [0042]-[0051], fig. 13, [0052]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160219663) in view of Okabe (US 20100097412).
Regarding claim 7 Chen teach wherein the display driver circuitry is configured to generate the first modulo PWM signal by setting a minimum pulse width based on luminance of the array of LEDs and compute a fractional pulse width for the modified pulse (fig. 12, [0042]-[0051], fig. 13, [0052] discussed pulse being removed from 85% to 33%).

But does not teach compute an integer number of pulses per line of pulse train.
However Okabe teach compute an integer number of pulses per line of pulse train (0069] Next, the light quantity control section 122 in the the backlight control section 12 counts PMW pulse control number in the control signal D0 supplied from the timing control section 61).


The motivation is to provide a light source device capable of improving detection precision of illuminated light in the light source device performing partial lighting operation.


Allowable Subject Matter
Claims 8-14, 16, 20, 21, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et. al. US 20140292832.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625